Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A vibratory screening apparatus comprising: a support; at least two screen decks, each screen deck including a screen frame, a screen and a chamber underlying the screen surface, an outlet duct for oversized material and an outlet duct for undersized material; a mountings for mounting the at least two screen decks to the support; a drive support with a motor assembly configured for vibrating the assembly of the at least two screen decks; and a feed unit configured to feed the material to each screen deck; wherein the feed unit is arranged on the support and configured to be moved between a feed position and a maintenance positon, wherein the feed unit is non-resiliently arranged on the support; and in that the assembly of the at least two screen decks is resiliently arranged on the support, wherein the assembly of screen decks has a first side fastened to the support with at least one resilient mounting and wherein the assembly has a second side, opposite the first side, which second side is fastened to the drive support, and wherein the drive support is fastened to the support with at least one resilient mounting. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655